Exhibit 10.4

PREPARED BY AND UPON
RECORDATION RETURN TO:

Thacher Proffitt & Wood LLP
Two World Financial Center
New York, New York 10281
Attn: Donald F. Simone, Esq.

INSTRUCTIONS TO RECORDER:  INDEX THIS DOCUMENT AS AN ASSIGNMENT OF LEASES AND
RENTS

BEHRINGER HARVARD 101 SOUTH TRYON LP, as assignor
(Assignor)

To

CITIGROUP GLOBAL MARKETS REALTY CORP., as assignee
(Assignee)

ASSIGNMENT OF LEASES AND RENTS

 

Dated:

 

As of October 26, 2006

 

 

 

 

 

 

 

Location:

 

101 South Tryon Street

 

 

 

 

Charlotte, North Carolina 28280

 

 

 

 

 

 

 

File No.:

 

20655-00010

 


--------------------------------------------------------------------------------


THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) dated and effective as
of the 26th day of October, 2006 made by BEHRINGER HARVARD 101 SOUTH TRYON LP, a
Delaware limited partnership, having an office at 15601 Dallas Parkway, Suite
600, Addison, Texas 75001 (“Assignor”) to CITIGROUP GLOBAL MARKETS REALTY CORP.,
a New York corporation, having an address at 388 Greenwich Street, Floor 11, New
York, New York 10013 (together with its successors and assigns, hereinafter
referred to as “Assignee”).

W I T N E S S E T H :

WHEREAS, Assignor is the (i) owner of a leasehold and fee simple title to that
certain parcel of real property (the “Premises”) described in Exhibit A attached
hereto, together with the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and other
improvements now or hereafter located thereon (collectively, the “Property”);

WHEREAS, Assignor and Assignee have entered into a certain Loan Agreement dated
as of the date hereof (as amended, modified, restated, consolidated or
supplemented from time to time, the “Loan Agreement”) pursuant to which Assignee
has agreed to make a secured loan to Assignor in the maximum principal amount of
up to ONE HUNDRED FIFTY-MILLION AND 00/100 DOLLARS ($150,000,000.00) (the
“Loan”);

WHEREAS, Assignor has executed a note in such principal amount (as the same may
be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, the “Note”), which is secured by, inter alia,
that certain deed of trust, assignment of leases and rents and security
agreement (as amended from time to time, the “Security Instrument”, the Security
Instrument, the Note, this Assignment and the Loan Agreement and such other
documents, as any of the same may, from time to time, be modified, amended or
supplemented, being hereinafter collectively referred to as the “Loan Documents”
which Loan Documents are incorporated herein by reference for all purposes) on
the Property;

WHEREAS, it is a condition to the obligation of Assignee to make the Loan to
Assignor pursuant to the Loan Agreement that Assignor execute and deliver this
Assignment; and

WHEREAS, capitalized terms used in this Assignment without definition have the
respective meanings assigned to such terms in the Loan Agreement or the Security
Instrument, as the case may be, the terms of each of which are specifically
incorporated by reference herein.

NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, and additionally for the purpose of
additionally securing the Debt, Assignor hereby assigns, transfers, conveys and
sets over unto Assignee, all right, title and interest of Assignor in and to all
Leases and all Rents;

TO HAVE AND TO HOLD the same unto Assignee, and its successors and assigns
forever, upon the terms and conditions and for the uses hereinafter set forth.


--------------------------------------------------------------------------------




And Assignor hereby further agrees as follows:


1.             CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS.  SUBJECT TO
THE TERMS OF THE LOAN AGREEMENT, ASSIGNOR REPRESENTS, WARRANTS AND COVENANTS TO
ASSIGNEE THAT:


(A)           THE PAYMENT OF THE RENTS TO ACCRUE UNDER ANY LEASE WILL NOT BE
WAIVED, RELEASED, REDUCED, DISCOUNTED OR OTHERWISE DISCHARGED OR COMPROMISED BY
ASSIGNOR;


(B)           ASSIGNOR HAS NOT PERFORMED, AND WILL NOT PERFORM, ANY ACTS, AND
HAS NOT EXECUTED, AND WILL NOT EXECUTE, ANY INSTRUMENT THAT WOULD PREVENT
ASSIGNEE FROM EXERCISING ITS RIGHTS UNDER THIS ASSIGNMENT; AND


(C)           ASSIGNOR HEREBY AUTHORIZES AND DIRECTS ANY TENANT UNDER ANY OF THE
LEASES AND ANY SUCCESSOR TO ALL OR ANY PART OF THE INTERESTS OF ANY SUCH TENANT
TO PAY DIRECTLY TO THE CLEARING ACCOUNT, IN ACCORDANCE WITH THE TERMS OF THE
LOAN AGREEMENT, THE RENTS DUE AND TO BECOME DUE UNDER SUCH TENANT’S LEASE, AND
SUCH AUTHORIZATION AND DIRECTION SHALL BE SUFFICIENT WARRANT TO THE TENANT TO
MAKE FUTURE PAYMENTS OF RENTS DIRECTLY TO THE CLEARING ACCOUNT IN ACCORDANCE
WITH THE TERMS OF THE LOAN AGREEMENT WITHOUT THE NECESSITY FOR FURTHER CONSENT
BY ASSIGNOR.


2.             ASSIGNMENT; DEFERRED EXERCISE OF RIGHTS.


(A)           AS PART OF THE CONSIDERATION FOR THE DEBT, ASSIGNOR DOES HEREBY
ABSOLUTELY AND UNCONDITIONALLY ASSIGN TO ASSIGNEE ALL RIGHT, TITLE AND INTEREST
OF ASSIGNOR IN AND TO ALL PRESENT AND FUTURE LEASES AND RENTS, AND THIS
ASSIGNMENT CONSTITUTES A PRESENT AND ABSOLUTE ASSIGNMENT AND IS INTENDED TO BE
UNCONDITIONAL AND NOT AS AN ASSIGNMENT FOR ADDITIONAL SECURITY ONLY.  IT IS
FURTHER INTENDED THAT IT NOT BE NECESSARY FOR ASSIGNEE TO INSTITUTE LEGAL
PROCEEDINGS, ABSENT ANY REQUIREMENTS OF LAW OR REGULATION TO THE CONTRARY, TO
ENFORCE THE PROVISIONS HEREOF.  ASSIGNOR HEREBY AUTHORIZES ASSIGNEE OR ITS
AGENTS TO COLLECT THE RENTS; PROVIDED, HOWEVER, THAT PRIOR TO AN EVENT OF
DEFAULT, AND SUBJECT AT ALL TIMES TO THE REQUIREMENT THAT PAYMENTS AND DEPOSITS
OF RENTS BE MADE DIRECTLY TO THE CLEARING ACCOUNT, ASSIGNOR SHALL HAVE A
REVOCABLE LICENSE, BUT LIMITED AS PROVIDED IN THIS ASSIGNMENT AND IN ANY OF THE
OTHER LOAN DOCUMENTS, TO OTHERWISE DEAL WITH, AND ENJOY THE RIGHTS OF THE LESSOR
UNDER, THE LEASES.


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AND WITHOUT THE NECESSITY OF ASSIGNEE ENTERING UPON AND TAKING AND
MAINTAINING FULL CONTROL OF THE PROPERTY IN PERSON, BY AGENT OR BY
COURT-APPOINTED RECEIVER, THE LICENSE REFERRED TO IN PARAGRAPH (A) ABOVE SHALL
IMMEDIATELY BE REVOKED AND ASSIGNEE SHALL HAVE THE RIGHT AT ITS OPTION, TO
EXERCISE ALL RIGHTS AND REMEDIES CONTAINED IN THE LOAN DOCUMENTS, OR OTHERWISE
AVAILABLE AT LAW OR IN EQUITY.


3.             RENTS HELD IN TRUST BY ASSIGNOR.  RENTS HELD OR RECEIVED BY
ASSIGNOR SHALL BE HELD OR RECEIVED BY ASSIGNOR AS TRUSTEE FOR THE BENEFIT OF
ASSIGNEE ONLY AND SHALL IMMEDIATELY BE DEPOSITED DIRECTLY TO THE CLEARING
ACCOUNT IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT.


4.             EFFECT ON RIGHTS UNDER OTHER DOCUMENTS.  NOTHING CONTAINED IN
THIS ASSIGNMENT AND NO ACT DONE OR OMITTED BY ASSIGNEE PURSUANT TO THE POWERS
AND RIGHTS GRANTED IT

2


--------------------------------------------------------------------------------





HEREUNDER SHALL BE DEEMED TO BE A WAIVER BY ASSIGNEE OF ITS RIGHTS AND REMEDIES
UNDER ANY OF THE OTHER LOAN DOCUMENTS, AND THIS ASSIGNMENT IS MADE AND ACCEPTED
WITHOUT PREJUDICE TO ANY OF THE RIGHTS AND REMEDIES POSSESSED BY ASSIGNEE UNDER
THE TERMS OF THE OTHER LOAN DOCUMENTS.  THE RIGHTS OF ASSIGNEE UNDER THE OTHER
LOAN DOCUMENTS MAY BE EXERCISED BY ASSIGNEE EITHER PRIOR TO, SIMULTANEOUSLY
WITH, OR SUBSEQUENT TO ANY ACTION TAKEN BY IT HEREUNDER.  THIS ASSIGNMENT IS
INTENDED TO BE SUPPLEMENTARY TO AND NOT IN SUBSTITUTION FOR OR IN DEROGATION OF
ANY ASSIGNMENT OF RENTS OR GRANT OF A SECURITY INTEREST CONTAINED IN ANY OF THE
OTHER LOAN DOCUMENTS.


5.             EVENT OF DEFAULT. UPON OR AT ANY TIME AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THEN IN ADDITION TO AND WITHOUT
LIMITING ANY OF ASSIGNEE’S RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS AND AS OTHERWISE AVAILABLE AT LAW OR IN EQUITY:


(A)           ASSIGNEE MAY, AT ITS OPTION, WITHOUT WAIVING SUCH EVENT OF DEFAULT
AND WITHOUT REGARD TO THE ADEQUACY OF THE SECURITY FOR THE DEBT, EITHER IN
PERSON OR BY AGENT, WITHOUT BRINGING ANY ACTION OR PROCEEDING, OR BY A RECEIVER
APPOINTED BY A COURT, WITHOUT TAKING POSSESSION OF THE PROPERTY IN ITS OWN NAME,
DEMAND, SUE FOR OR OTHERWISE COLLECT AND RECEIVE ALL RENTS, INCLUDING THOSE
PAST-DUE AND UNPAID, FOR APPLICATION TO THE PAYMENT OF THE DEBT IN ACCORDANCE
WITH THE TERMS OF THE LOAN DOCUMENTS, AND ASSIGNEE MAY ENTER INTO, AND TO THE
EXTENT THAT ASSIGNOR WOULD HAVE THE RIGHT TO DO SO, CANCEL, ENFORCE OR MODIFY
ANY LEASE.  THE EXERCISE BY ASSIGNEE OF THE OPTION GRANTED IT IN THIS SECTION
AND THE COLLECTION OF THE RENTS AND THE APPLICATION THEREOF AS HEREIN PROVIDED
SHALL NOT BE CONSIDERED A WAIVER OF ANY EVENT OF DEFAULT.


(B)           ASSIGNOR HEREBY ACKNOWLEDGES AND AGREES THAT PAYMENT OF ANY ITEM
OF RENT BY A PERSON TO ASSIGNEE AS HEREINABOVE PROVIDED SHALL CONSTITUTE PAYMENT
IN FULL OF SUCH ITEM OF RENT BY SUCH PERSON, AS FULLY AND WITH THE SAME EFFECT
AS IF IT HAD BEEN PAID TO ASSIGNOR.


(C)           ASSIGNEE IN RESPECT OF THE LEASES AND RENTS SHALL HAVE ALL OF THE
RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE AS IN
EFFECT IN THE STATE IN WHICH SUCH RIGHTS AND REMEDIES ARE ASSERTED AS DESCRIBED
IN SECTION 12(B) TO THE EXTENT OF SUCH RIGHTS THEREUNDER AND ADDITIONAL RIGHTS
AND REMEDIES TO WHICH A SECURED PARTY IS ENTITLED UNDER THE LAWS IN EFFECT IN
ANY JURISDICTION WHERE ANY RIGHTS AND REMEDIES HEREUNDER MAY BE ASSERTED.


6.             APPLICATION OF RENTS AND PROCEEDS.  AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, RENTS RECEIVED OR HELD BY
ASSIGNOR OR ASSIGNEE SHALL BE APPLIED IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS.


7.             ATTORNEY-IN-FACT.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF ANY EVENT OF DEFAULT, ASSIGNOR HEREBY APPOINTS ASSIGNEE THE ATTORNEY-IN-FACT
OF ASSIGNOR TO TAKE ANY ACTION AND EXECUTE ANY INSTRUMENTS THAT ASSIGNOR IS
OBLIGATED, OR HAS COVENANTED AND AGREED UNDER THE LOAN AGREEMENT OR THE OTHER
LOAN DOCUMENTS TO TAKE OR EXECUTE, WHICH APPOINTMENT AS ATTORNEY-IN-FACT IS
IRREVOCABLE AND COUPLED WITH AN INTEREST.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING PROVISIONS OF THIS SECTION 7, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ASSIGNOR DOES HEREBY IRREVOCABLY APPOINT
ASSIGNEE AS ITS ATTORNEY-IN-FACT WITH

3


--------------------------------------------------------------------------------





FULL POWER, IN THE NAME AND STEAD OF ASSIGNOR TO DEMAND, COLLECT, RECEIVE AND
GIVE COMPLETE ACQUITTANCE FOR ANY AND ALL OF THE RENTS NOW DUE OR THAT MAY
HEREAFTER BECOME DUE, AND AT ASSIGNEE’S DISCRETION, TO FILE ANY CLAIM, TO TAKE
ANY OTHER ACTION, TO INSTITUTE ANY PROCEEDING OR TO MAKE ANY SETTLEMENT OF ANY
CLAIM, EITHER IN ITS OWN NAME OR IN THE NAME OF ASSIGNOR OR OTHERWISE, WHICH
ASSIGNEE MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO COLLECT AND ENFORCE THE
PAYMENT OF RENTS.


8.             TERMINATION.  ASSIGNEE, BY THE ACCEPTANCE OF THIS ASSIGNMENT,
AGREES THAT WHEN ALL OF THE DEBT SHALL HAVE BEEN PAID IN FULL, THIS ASSIGNMENT
SHALL TERMINATE, AND ASSIGNEE SHALL EXECUTE AND DELIVER TO ASSIGNOR, UPON SUCH
TERMINATION SUCH INSTRUMENTS OF TERMINATION OR RE-ASSIGNMENT AND UNIFORM
COMMERCIAL CODE TERMINATION STATEMENTS, ALL WITHOUT RECOURSE AND WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER, AS SHALL BE REASONABLY REQUESTED BY
ASSIGNOR PROVIDED, THAT, UPON THE TERMINATION AND RELEASE OF RECORD OF THE
SECURITY INSTRUMENT, THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE, AND THE
RIGHTS ASSIGNED HEREUNDER RE-ASSIGNED TO ASSIGNOR, WITHOUT THE NEED FOR A
TERMINATION OR RE-ASSIGNMENT OF RECORD.


9.             EXPENSES.  ASSIGNOR AGREES TO PAY TO ASSIGNEE ALL OUT-OF-POCKET
EXPENSES (INCLUDING EXPENSES FOR ATTORNEYS’ FEES AND COSTS OF EVERY KIND) OF, OR
INCIDENT TO, THE ENFORCEMENT OF ANY OF THE PROVISIONS OF THIS ASSIGNMENT OR
PERFORMANCE BY ASSIGNEE OF ANY OBLIGATION OF ASSIGNOR HEREUNDER WHICH ASSIGNOR
HAS FAILED OR REFUSED TO PERFORM.


10.           FURTHER ASSURANCES.  ASSIGNOR AGREES THAT, FROM TIME TO TIME UPON
THE WRITTEN REQUEST OF ASSIGNEE, IT WILL GIVE, EXECUTE, DELIVER, FILE AND/OR
RECORD ANY FINANCING STATEMENTS, NOTICE, INSTRUMENT, DOCUMENT, AGREEMENT OR
OTHER PAPERS AND DO SUCH OTHER ACTS AND THINGS THAT MAY BE NECESSARY AND
DESIRABLE TO CREATE, PRESERVE, PERFECT OR VALIDATE THIS ASSIGNMENT, TO ENABLE
ASSIGNEE TO EXERCISE AND ENFORCE ITS RIGHTS HEREUNDER WITH RESPECT TO THIS
ASSIGNMENT OR TO OTHERWISE CARRY OUT THE PURPOSES AND INTENT OF THIS ASSIGNMENT.


11.           NO OBLIGATION BY ASSIGNEE.  BY VIRTUE OF THIS ASSIGNMENT, ASSIGNEE
SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE, NOR DOES IT HEREBY UNDERTAKE TO
PERFORM OR DISCHARGE, ANY OBLIGATION, DUTY OR LIABILITY UNDER ANY OF THE
LEASES.  THIS ASSIGNMENT SHALL NOT OPERATE TO CONSTITUTE ASSIGNEE AS A LENDER IN
POSSESSION OF THE PROPERTY OR TO PLACE RESPONSIBILITY FOR THE CONTROL, CARE,
MANAGEMENT OR REPAIR OF THE PROPERTY UPON ASSIGNEE, NOR SHALL IT OPERATE TO MAKE
ASSIGNEE RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED ON THE PROPERTY BY ANY
TENANT OR OTHER PARTY IN POSSESSION OR FOR ANY DANGEROUS OR DEFECTIVE CONDITION
OF THE PROPERTY OR FOR ANY NEGLIGENCE IN THE MANAGEMENT, UPKEEP, REPAIR OR
CONTROL THEREOF.


12.           MISCELLANEOUS.


(A)           NO FAILURE ON THE PART OF ASSIGNEE OR ANY OF ITS AGENTS TO
EXERCISE, AND NO COURSE OF DEALING WITH RESPECT TO, AND NO DELAY IN EXERCISING,
ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF; NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE BY ASSIGNEE OR ANY OF ITS AGENTS OF ANY
RIGHT, POWER OR REMEDY HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF
OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.  SUBJECT TO SECTION 16
HEREOF, THE REMEDIES HEREIN ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY REMEDIES
PROVIDED BY LAW.

4


--------------------------------------------------------------------------------





(B)           WITH RESPECT TO MATTERS RELATING TO THE CREATION, PERFECTION AND
PROCEDURES RELATING TO THE ENFORCEMENT OF THIS ASSIGNMENT, THIS ASSIGNMENT SHALL
BE GOVERNED BY, AND BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN
WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, EXCEPT AS EXPRESSLY SET
FORTH ABOVE IN THIS PARAGRAPH AND TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS RELATING
TO THIS ASSIGNMENT AND THE OTHER LOAN DOCUMENTS AND ALL OF THE INDEBTEDNESS OR
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  ALL PROVISIONS OF THE LOAN
AGREEMENT INCORPORATED HEREIN BY REFERENCE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AS SET FORTH IN THE
GOVERNING LAW PROVISION OF THE LOAN AGREEMENT.


(C)           SUBJECT TO SECTION 16 HEREOF, ALL RIGHTS AND REMEDIES SET FORTH IN
THIS ASSIGNMENT ARE CUMULATIVE, AND ASSIGNEE MAY RECOVER JUDGMENT THEREON, ISSUE
EXECUTION THEREFOR, AND RESORT TO EVERY OTHER RIGHT OR REMEDY AVAILABLE AT LAW
OR IN EQUITY, WITHOUT FIRST EXHAUSTING AND WITHOUT AFFECTING OR IMPAIRING THE
SECURITY OF ANY RIGHT OR REMEDY AFFORDED HEREBY; AND NO SUCH RIGHT OR REMEDY SET
FORTH IN THIS ASSIGNMENT SHALL BE DEEMED EXCLUSIVE OF ANY OF THE REMEDIES OR
RIGHTS GRANTED TO ASSIGNEE IN ANY OF THE LOAN DOCUMENTS.  NOTHING CONTAINED IN
THIS ASSIGNMENT SHALL BE DEEMED TO LIMIT OR RESTRICT THE RIGHTS AND REMEDIES OF
ASSIGNEE UNDER THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


(D)           UNTIL THE INDEBTEDNESS AND ALL OTHER OBLIGATIONS SECURED BY THE
LOAN DOCUMENTS IS PAID IN FULL, ASSIGNOR WILL, UPON REQUEST, DELIVER FROM TIME
TO TIME TO ASSIGNEE EXECUTED ORIGINALS TO THE EXTENT AVAILABLE, OTHERWISE
PHOTOCOPIES CERTIFIED BY ASSIGNOR AS TRUE, CORRECT AND COMPLETE, OF EXECUTED
ORIGINALS, OF ANY AND ALL EXISTING LEASES TO WHICH ASSIGNOR IS A PARTY, AND
EXECUTED ORIGINALS, OR PHOTOCOPIES OF EXECUTED ORIGINALS, SO CERTIFIED BY
ASSIGNOR, IF AN EXECUTED ORIGINAL IS NOT AVAILABLE, OF ALL OTHER AND FUTURE
LEASES TO WHICH ASSIGNOR IS A PARTY, AND UPON REQUEST OF ASSIGNEE, WILL
SPECIFICALLY TRANSFER AND ASSIGN TO ASSIGNEE SUCH OTHER AND FUTURE LEASES UPON
THE SAME TERMS AND CONDITIONS AS HEREIN CONTAINED.


(E)           ASSIGNOR REPRESENTS THAT IT:  (I) HAS BEEN ADVISED THAT ASSIGNEE
ENGAGES IN THE BUSINESS OF REAL ESTATE FINANCINGS AND OTHER REAL ESTATE
TRANSACTIONS AND INVESTMENTS WHICH MAY BE VIEWED AS ADVERSE TO OR COMPETITIVE
WITH THE BUSINESS OF ASSIGNOR OR ITS AFFILIATES; (II) IS REPRESENTED BY
COMPETENT COUNSEL AND HAS CONSULTED COUNSEL BEFORE EXECUTING THIS ASSIGNMENT;
AND (III) HAS RELIED SOLELY ON ITS OWN JUDGMENT AND ON ITS COUNSEL AND ADVISORS
IN ENTERING INTO THE TRANSACTION(S) CONTEMPLATED HEREBY WITHOUT RELYING IN ANY
MANNER ON ANY STATEMENTS, REPRESENTATIONS OR RECOMMENDATIONS OF ASSIGNEE OR ANY
PARENT, SUBSIDIARY OR AFFILIATE OF ASSIGNEE.


13.           NO ORAL CHANGE.  THIS ASSIGNMENT MAY NOT BE AMENDED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY ASSIGNOR AND ASSIGNEE.


14.           SUCCESSORS AND ASSIGNS.  ASSIGNOR MAY NOT ASSIGN ITS RIGHTS UNDER
THIS ASSIGNMENT EXCEPT AS PERMITTED UNDER THE LOAN AGREEMENT.  SUBJECT TO THE
FOREGOING, THIS

5


--------------------------------------------------------------------------------





ASSIGNMENT SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, ASSIGNOR
AND ASSIGNEE AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


15.           NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE GIVEN OR MADE IN WRITING IN THE MANNER SPECIFIED IN THE LOAN
AGREEMENT.


16.           EXCULPATION.  IT IS EXPRESSLY AGREED THAT RECOURSE AGAINST
ASSIGNOR FOR FAILURE TO PERFORM AND OBSERVE ITS OBLIGATIONS CONTAINED IN THIS
ASSIGNMENT SHALL BE LIMITED AS AND TO THE EXTENT PROVIDED IN SECTION 10.1 OF THE
LOAN AGREEMENT.


17.           COUNTERPARTS.  THIS ASSIGNMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


18.           JOINT AND SEVERAL.  EACH PERSON CONSTITUTING ASSIGNOR HEREUNDER
SHALL HAVE JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS OF ASSIGNOR HEREUNDER
EXCEPT AS OTHERWISE PROVIDED IN THE LOAN DOCUMENTS.


[NO FURTHER TEXT ON THIS PAGE]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, THIS ASSIGNMENT has been executed by Assignor the day and
year first above written.

BEHRINGER HARVARD 101 SOUTH TRYON LP, a
Delaware limited partnership

 

 

 

 

 

By:

 

 

 

 

Gerald J. Reihsen, III, Secretary

 


--------------------------------------------------------------------------------


STATE of                                           

COUNTY of                                           

I certify that the following person(s) personally appeared before me this day,
and

(check one of the following)

I have personal knowledge of the identity of the principal(s); or

I have seen satisfactory evidence of the principal’s identity, by a current
state or

federal identification with the principal’s photograph in the form of

(check one of the following)

a driver’s license, or

in the form of                                                    ; or

a credible witness (i) personally known to me, (ii) unaffected by this
instrument and the transaction to which it relates and (iii) who personally
knows such principal(s), has sworn to the identity of the principal(s).

Each acknowledging to me that he or she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated: insert
principal(s) names(s) and title(s) below

                                                as
                                                 of
                                                .

Date:

 

 

 

 

Notary Public

(Official Seal)

Printed Name:

 

 

 

 

My commission expires:

 

 


--------------------------------------------------------------------------------


EXHIBIT A

(Legal Description)

9


--------------------------------------------------------------------------------